72 F.3d 134
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.Calvin J. WEBER, Appellant,v.UNITED STATES of AMERICA, Appellee.
No. 95-3068.
United States Court of Appeals, Eighth Circuit.
Submitted Nov. 27, 1995Filed Dec. 12, 1995.

Before WOLLMAN, MAGILL, and HANSEN, Circuit Judges.
PER CURIAM.


1
Calvin J. Weber, a former Army civilian engineer, appeals from the district court's1 dismissal of his suit under the Federal Tort Claims Act (FTCA) for failure to state a claim.  Having carefully reviewed the record and the parties' briefs, we conclude that no error of law or fact appears and affirm the judgment of the district court for the reasons set forth in its opinion.  See 8th Cir.  R. 47B.



1
 The Honorable Donald J. Stohr, United State District Judge for the Eastern District of Missouri